 In the Matter of STOKELY FOODS, INC.andTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS, LOCAL No. 910, A. F. OF L.Case No. 19-R-1368.-Decided September 8,1944Mr. R. J. Venables,of Seattle, Wash., for the Company.Mr. Samuel B. Bassett,of Seattle,Wash., andMr. John J. Steiner,of Auburn, Wash., for the Union.Mr. Sidney Grossman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Teamsters,Chauffeurs,Warehousemenand Helpers,Local No. 910, A. F. of L., herein called the Union,alleg-ing that a question affecting commerce had aiisen concerning therepresentation of employees of Stokely Foods, Inc., Kent, Washington,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Maurice M.Miller, Trial Examiner.Said hearing was held at Seattle, Washing-ton, onJuly 24and 25, 1944.All parties appeared,participated, andwere afforded full opportunity to be heard,to-examine and cross-ex-,amine witnesses,and to introduce evidence bearing on the issues.TheCompany requested and was granted permission to submit after theclose of the hearing as Company's Exhibit No. 6, a copy of the Reportand Recommendations of the Panel of the Regional War Labor Boardrelating to a dispute between the California Processors and Growers,Inc., and the California State Council of Cannery Unions. In lieuthereof, the Company'submitted a letter dated July 26, 1944,containinga quotation from an alleged telephone conversation which purportedto report the Panel's recommendation with regard to the matter inissue.Since the letter is not the document that the Company requestedand was granted permission to submit as Company'sExhibit No. 6,and since its contents are of doubtful relevancy to the issues herepresented,we shall reject the Company's offer of the letter as evidence.The Trial Examiner'srulingsmade at the hearing are free from58 N. L B.B., No. 24.130 STOKELY FOODS, INC.131prejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYStokely Foods, Inc., is a corporatidn having its principal place ofbusiness at Indialiapolis, Indiana.ItsWest Coast operations arehandled by a division of the Company known as the Santa Cruz FruitPacking Company, with its principal offices in Oakland, California.This division of the Company owns and operates three food process-ing plants in the State of Washington, located at Bellingham, Yakima,and Kent, Washington, respectively.The Company's operation atKent is the only one involved in the present proceeding.The Kentplant is engaged in the processing and quick freezing of fresh fruitsand vegetables.All of the fruits and vegetables processed at Kent arepurchased in the State of Washington.During the year 1943, theCompany processed 3,500,000 pounds of quick frozen foods, of whicha substantial amount was shipped to points outside the State ofWashington.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDTeamsters, Chauffeurs, Warehousemen and Helpers, Local No. 910,affiliatedwith the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, and with the AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of the employees of StokelyFoods, Inc., Kent, Washington, until the Union has been certified bythe Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'1 The Field Examiner reported that the Union submitted 12 cards, all of which boreapparently genuine signatures ; that the names of 12 persons appearing on the cards werelisted on the Company's pay loll, which contained the names of 17 employees in the allegedappropriate unit ; and that 10 cards were dated April 1944, and 2 cards were dated May1944. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union requests a unit consisting of regular, or so-called "year-round," employees of the Comps ny, including field mechanics, mechan-ics, repairmen, truck drivers, laborers, and cello bag makers.TheCompany would include all production and maintenance employeesin the unit, including persons employed at production work duringthe Company's processing season.Both wouldexclude clerical andsupervisory employees.The Company is engaged in the processing and quickfreezing offresh fruits and vegetables during a seasonal period that extends fromJune until October.On its peak pay roll, it numbers about 150 em-ployees who engage in the processing of fruits and vegetables duringthe season.The regular employees on its pay roll, approximately 17in number, are distinguished fromthe seasonalemployees in that,with the exception of the cello bag makers who operatemachinesthat produce cello bags, they engage in maintenance work.The Company contends that the regular employees do not constitutea separategroup since they do not retain their specificjob classifica-tions throughout the entire period of their employment, nor are theyidentified on the Company's pay roll under any specific job classifica-tion.It refers to the general pattern of collective bargaining in theefruit and vegetable processing industry of the Puget Soundarea, inwhich the Company's Kent plant is located, as evidence that'contractsgenerally executed in this area include all productionand maintenanceemployees, includingseasonalemployees, in a single unit.2Both theCompany and the Union introduced into evidence copies of contractsthat are typical of the contracts above referred to by the Company.3In addition, the Company also maintained that such contracts do not.,contain any substantial distinction between production and mainte-nance employees, although in practice, the plants in the area often paythe regular employees a higher remuneration by reason of theirgreaterskill and experience.'A witness for the Company testified that the majority of the contracts were entered'into between members of the Associated Producers,Inc., and labor organizations associated-with the Washington State Council of Cannery Unions.The Unions associated with theCouncil are Federal Unions,affiliated with the A. F of L.,with the exception of Team-sters,Chauffeurs,Warehousemen and Helpers of America,Local 195,affiliatedwith theInternationalBrotherhood of Teamsters,and the A. F of L., which represents theemployees of two plants in the area.3Joint exhibit 1, introduced into evidence by both parties,is an instance of a typicalcontract entered into in the Puget Sound Area,and in fact,relresents a copy of a contractentered into between the Union herein and the Washington Frosted Foods,a plant located:in Kent, Washington.This plant,however,has also a separate contract for its-refrigera-tion engineers with the Operating Engineers'union. STOKELY FOODS, INC.133The record discloses that the need for maintenance work and cellobag work diminishes during the processing season, at which time theCompany assigns these employees both to maintenance tasks and dutiesperformed by the seasonal employees, depending upon the conditionswith which the Company is daily confronted. At the close of the sea-son, these employees resume their normal activities and are retaineduntil their post-seasonal responsibilities are completed.The recordalso discloses that the seasonal employees consist, in large part, ofhousewives, high school students, and other workers who do not lookupon the fruit and vegetable processing industry as their primarysource of income or livelihood.Although the Company has adoptedthe policy of canvassing this group each year and has had somemeasure of success in securing the yearly return of such employees,4recent efforts in this vein have largely proven unsuccessful because ofconditions created by the war.The Company's employment experi-ence'in 1943 indicated an unusually heavy turn-over among this groupduring the course of the processing season.'As a result, it has had toresort to the practice of engaging men and women, called "victoryworkers," who generally have other means of livelihood and who offertheir services because of patriotic considerations.By reason of.theforegoing facts, the Union confined its organizational activities to theregular, or so-called "year-round," employees and submitted its re-quest for recognition to the Company prior to the commencement ofthe processing season.Although the Union subsequently acceptedmembership applications from the seasonal employees, there is no evi-dence that it represents any substantial number of such employees andit has never requested recognition as their bargaining representative.While it is true that contracts entered into for collective bargainingin the area in which the Company's plant at Kent,, Washington, islocated, generally include all production and maintenance employeesin a single unit, and that the employment records of the seasonal em-ployees, under normal conditions, indicate that they have a substantial-employment interest at the Company's Kent plant, the relatively shortperiods of employment and the high turn-over which characterizesthe employment record of the majority of the Company's seasonal em-ployees under present conditions, would render collective bargainingon behalf of this group difficult, if not impossible."On the otherhand, the regular employees have a common interest in their continuousemployment at the Company's Kent plant, not shared by the seasonalemployees who come to work for the Company for approximately 54The record does not disclose any estimate of the number of persons in this group whocustomarily returned to work at the Kent, Washington, plant, from year to year, other thanthe statement of the regional manager for the Company who testified that a "good per-centage" customarily returned each yearDuring the 1948 season the Company had approximately 700 persons in its employ.°Matter of Stokely Brothers and Company,Inc.,15 N. L.R. B 872. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARD-months in the year and who, for the larger part of the year, look else-where than to the Company for their livelihood.While it is also truethat a single unit including the regular employees and the seasonalemployees at the'Company's Kent plant would not be inappropriatefor bargaining, no labor organization has, presently. organized themon an all-plant basis.We are of the opinion, therefore, that the regu-lar, or so-called "year-round," employees constitute a separate appro-priate unit for collective bargaining purposes.7We find that all regular, or so-called "year-round," employees atthe Company's plant at Kent, Washington, including field mechanics,repairmen, truck drivers, laborers, and cello bag makers," but exclud-ing clerical employees, and supervisory employees with authority tohire, promote, discharge, discipline or otherwise effectively recommendsuch action, constitute it unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESIn view of the fact that the Company is now in the midst of itsprocessing season, during which period the number of employees, whoare employed'in the job classifications included in the unit herein foundto be appropriate, is considerably less than the number of employeesemployed prior to the commencement of the processing season, theUnion requests that eligibility be established on the basis of employ-ment as of June 15, 1944, at which time the processing season had notcommenced. Since the unit hereinabove found to be appropriate in-cludes only regular employees in the job classifications sought by theUnion, we see no reason to depart from our usual eligibility practice;we shall therefore deny the Union's request.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is hereby7Matter of Reid, Murdock it Co.,56 N. L R. B 284 ;Matter of California Packing Corpo-ration,48 N L. R B 693;Matter of Ladoga Canning Company,41 N. L. R. B. 51 ;Matterof James Vernor Company,37 N. L R. B 388;Matter of Stokely Brothers and Company,Inc., supra;Matter of Seymour Packing Company,12 N L. R B 1098.8While the cello bag makers direct and instruct seasonal employees,it does not appearthat they possess substantial supervisory authority within our customary definition. STOKELY FOODS, INC.135DIRECTED that, as'part of the investigation to ascertain representa=tives for the purposes of collective bargaining with Stokely Foods,Inc., Kent, Washington, an election by secret ballot shall be conductedas early. as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Nineteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during the said pay-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by the Teamsters, Chauf-feurs,Warehousemen and Helpers, Local 910, affiliated with the Amer-ican Federation of Labor, for the purposes of collective bargaining.[Seeinfra,58N. L. R. B. 640 for Supplemental Decision andAmendment to ,Decision.]